Case: 20-30210     Document: 00515978759         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 13, 2021
                                  No. 20-30210                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jereme Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:06-CR-269-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jereme Thomas, federal prisoner # 29977-034, appeals the denial of
   his motion under § 404 of the First Step Act of 2018, Pub. L. No. 115-391,
   132 Stat. 5194, 5222, to reduce his 240-month sentence for conspiracy to
   distribute cocaine base. We review the district court’s decision to deny a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30210      Document: 00515978759          Page: 2    Date Filed: 08/13/2021




                                    No. 20-30210


   First Step Act reduction for an abuse of discretion. United States v. Jackson,
   945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020).
          Although Thomas contends that the district court failed to
   acknowledge the applicable amended guidelines range, the order denying the
   First Step Act motion listed the amended guidelines range and the amended
   statutory minimum. Thomas also argues that the district court did not
   adequately explain its reasons for denying First Step Act relief, but Thomas’s
   arguments in his motion were before the district court, which gave specific
   reasons, tied to relevant 18 U.S.C. § 3553(a) factors, for denying a reduction.
   See United States v. Batiste, 980 F.3d 466, 479 (5th Cir. 2020).
          AFFIRMED.




                                          2